Digitally signed by
                                                                         Reporter of Decisions
                        Illinois Official Reports                        Reason: I attest to the
                                                                         accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2017.03.06
                                                                         10:10:31 -06'00'




                   Korner v. Madigan, 2016 IL App (1st) 153366



Appellate Court    LINDY KORNER, Plaintiff-Appellant, v. LISA MADIGAN, in Her
Caption            Official Capacity as Attorney General of Illinois; MANUEL
                   FLORES, in His Official Capacity as Acting Secretary of the Illinois
                   Department of Financial and Professional Regulation; JAY
                   STEWART, in His Official Capacity as Division Director of the
                   Illinois Department of Professional Regulation; and SARAH PRATT,
                   in Her Official Capacity as Public Access Counselor for the Illinois
                   Attorney General’s Office, Defendants-Appellees.



District & No.     First District, Second Division
                   Docket No. 1-15-3366



Filed              December 20, 2016
Rehearing denied   February 21, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 14-CH-3223; the
Review             Hon. Mary L. Mikva, Judge, presiding.



Judgment           Affirmed.



Counsel on         Minelli Law Offices, LLC, of Ottawa (Christopher R. Minelli, of
Appeal             counsel), for appellant.

                   Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                   Solicitor General, and Aaron T. Dozeman, Assistant Attorney
                   General, of counsel), for appellees.
     Panel                    JUSTICE NEVILLE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Hyman and Justice Mason concurred in the
                              judgment and opinion.


                                               OPINION

¶1         Lindy Korner sent the Illinois Department of Financial and Professional Regulation
       (IDFPR) a Freedom of Information Act request for documents in June 2013. After IDFPR
       denied the request, Korner, in February 2014, filed a complaint, naming several individual
       state officials as defendants. The defendants moved to dismiss the complaint on grounds that
       Korner failed to name a public body as a defendant. The trial court denied the motion, but
       entered judgment in favor of the defendants on the basis of a statutory amendment, effective
       December 31, 2013, that instructed IDFPR not to release information of the kind Korner
       sought. Korner claims on appeal that the amendment does not apply to her request.

¶2                                           BACKGROUND
¶3          Korner sent complaints to IDFPR, accusing Michael Podell, William Fischer, and Laurie
       McCauley, all veterinarians, of unprofessional conduct in the course of their treatment of
       Korner’s dog. IDFPR acknowledged receipt of Korner’s complaints in February 2010. On
       April 24, 2012, IDFPR informed Korner that it had dismissed the complaint against Podell.
¶4          On June 24, 2013, Korner sent IDFPR a request under the Freedom of Information Act
       (Illinois FOIA) (5 ILCS 140/1 et seq. (West 2012)) for the “entire investigative file” for the
       proceedings on her complaints. IDFPR denied the request.
¶5          In August 2013, the Illinois General Assembly passed an act that amended the Veterinary
       Medicine and Surgery Practice Act of 2004 (Veterinary Practice Act) (225 ILCS 115/1
       et seq. (West 2014)). The amendment provided:
                “All information collected by the Department in the course of an examination or
                investigation of a licensee or applicant, including, but not limited to, any complaint
                against a licensee filed with the Department and information collected to investigate
                any such complaint, shall be maintained for the confidential use of the Department
                and shall not be disclosed.” Pub. Act 98-33, § 10 (adding 225 ILCS 115/25.2a).
       The amendment made December 31, 2013, its effective date.
¶6          On February 24, 2014, Korner filed a complaint naming as defendants, “LISA
       MADIGAN, in her official capacity as Attorney General of Illinois; MANUEL FLORES, in
       his official capacity as Acting Secretary of the Illinois Department of Financial and
       Professional Regulation; JAY STEWART, in his official capacity as Division Director of the
       Illinois Department of Financial and Professional Regulation; and SARAH PRATT, in her
       official capacity as Public Access Counselor for the Illinois Attorney General’s Office.”
       Korner asked the court to issue a judgment declaring that the defendants violated Korner’s
       rights under the Illinois FOIA by withholding the documents she sought. The defendants
       moved to dismiss the complaint on grounds that the Illinois FOIA applies only to public
       bodies, and not to individual public officers. The trial court denied the motion to dismiss.

                                                  -2-
¶7         Korner filed a motion for summary judgment, arguing that under the law in effect when
       she requested the documents from IDFPR, the defendants had a duty to send her the
       documents she sought. The defendants filed a cross-motion for summary judgment, arguing
       that the amended statute applied and validated the denial of Korner’s request. The trial court
       held that the amended version of the Veterinary Practice Act applied to Korner’s request.
       Korner conceded that if the amended statute applied, it required the court to deny her request.
       The trial court granted the defendants’ motion for summary judgment. Korner now appeals.

¶8                                               ANALYSIS
¶9          The appellate court reviews de novo the order granting the defendants’ motion for
       summary judgment. Hall v. Henn, 208 Ill. 2d 325, 328 (2003). Korner argues that the trial
       court should not have applied the amended version of the Veterinary Practice Act to her
       request. The defendants contend that the trial court correctly applied the amendment in force
       at the time of the ruling, and that the trial court should have dismissed the complaint because
       it failed to name any public body as a defendant.
¶ 10        The Illinois General Assembly patterned the Illinois FOIA after the federal FOIA, and
       Illinois courts use case law construing the federal FOIA for guidance in interpreting the
       Illinois FOIA. Cooper v. Department of the Lottery, 266 Ill. App. 3d 1007, 1012 (1994).
¶ 11        The Illinois FOIA provides that “[e]ach public body shall make available to any person
       for inspection or copying all public records.” 5 ILCS 140/3(a) (West 2012). Federal courts
       have consistently held that “the Freedom of Information Act authorizes suit against federal
       agencies, not against individuals.” Morpurgo v. Board of Higher Education, 423 F. Supp.
704, 714 n.26 (S.D.N.Y. 1976); see Petrus v. Bowen, 833 F.2d 581 (5th Cir. 1987); Laughlin
       v. Commissioner, 117 F. Supp. 2d 997, 1000 (S.D. Cal. 2000). Because Korner named as
       defendants only individuals, and not any public body, the trial court should have dismissed
       the complaint on the basis of the failure to name a proper defendant. See Quinn v. Stone, 211
Ill. App. 3d 809, 811 (1991). Therefore, we hold that the trial court did not err when it
       granted the defendants’ motion to dismiss the complaint.

¶ 12      Affirmed.




                                                  -3-